Citation Nr: 1443111	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.
 
2.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina. 

In November 2005, the Veteran testified at a hearing held before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

These matters were previously before the Board in November 2009 and January 2011 at which time they were remanded for additional development. 

In an August 2012 decision, the Board denied the claims.  The Veteran entered a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2013, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  The joint motion noted that the Board failed to provide adequate reasons or bases regarding its finding that the Veteran's statements were less probative than other evidence of record, and also apparently less credible.  On remand, the Board was also to consider the need for another examination regarding the disabilities at issue.

In January 2014, the issues were remanded for additional development.

The Veteran's claims file is composed of Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The records in all virtual files have been considered by the Board in adjudicating this matter.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the directives of the June 2013 joint motion, in January 2014, these matters were remanded by the Board to obtain addendum opinions that specifically addressed the Veteran's reported in-service low back and left ankle symptoms and his continuity of symptomatology since service in rendering a nexus opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In March 2014, the VA examiner, a nurse practitioner who had previously examined the Veteran, summarized the medical evidence and acknowledged the Veteran's spouse's reports of the Veteran's symptoms.  The VA examiner, however, did not address any of the Veteran's lay assertions of symptoms and continuity of symptomatology since service.  Thus, remand is necessary to obtain another opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall provide a VA physician with appropriate expertise access to the Virtual folder for an opinion as to the etiology of the Veteran's low back and left ankle disabilities.  

Upon review of the Virtual folder, to include this Remand, the examiner must opine as to the following:

(a)  whether the Veteran's low back disability is at least as likely as not due to his active service; 

(b)  whether the Veteran's low back disability is at least as likely as not caused by a service-connected disability, to include degenerative joint disease, right ankle and residuals of stress fracture, second metatarsal, right foot; 

(c)  whether it is at least as likely as not that the Veteran's low back disability is aggravated (meaning worsened beyond its natural progression) by a service-connected disability, to include degenerative joint disease, right ankle and residuals of stress fracture, second metatarsal, right foot.

(d)  whether the Veteran's left ankle disability is at least as likely as not due to his active service; 

(e)  whether the Veteran's left ankle disability is at least as likely as not caused by a service-connected disability, to include degenerative joint disease, right ankle and residuals of stress fracture, second metatarsal, right foot; or

(f)  whether it is at least as likely as not that the Veteran's left ankle disability is aggravated (meaning worsened beyond its natural progression) by a service-connected disability, to include degenerative joint disease, right ankle and residuals of stress fracture, second metatarsal, right foot.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the (a) Veteran's account of in-service and continuous post-service symptomatology; (b) an August 2004 private examination report; (c) May 2003 and April 2003 private treatment ankle treatment records; and (d) the relevant VA examination reports of record. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  The agency of original jurisdiction shall then review the Virtual folder and VA addendum opinion and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
 
3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



